Name: 76/949/EEC: Commission Decision of 3 December 1976 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC and to Titles III and IV of Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production; NA;  Europe
 Date Published: 1976-12-31

 Avis juridique important|31976D094976/949/EEC: Commission Decision of 3 December 1976 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC and to Titles III and IV of Directive 75/268/EEC (Only the English text is authentic) Official Journal L 364 , 31/12/1976 P. 0038 - 0038COMMISSION DECISION of 3 December 1976 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC and to Titles III and IV of Directive 75/268/EEC (Only the English text is authentic) (76/949/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (2), and in particular Article 13 thereof, Whereas on 22 June and 18 August 1976 the Government of the United Kingdom notified, pursuant to Article 17 (4) of Directive 72/159/EEC, the following statutory instruments: - 1976 No 743 : the farm and horticulture development (amendment) regulations 1976, - 1976 No 547 : the farm capital grant (variation) scheme 1976, - 1976 No 761 : the horticulture capital grant (variation) scheme 1976; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether, having regard to the abovementioned notification, the existing provisions for the implementation in the United Kingdom of Directive 72/159/EEC, which from the subject of Commission Decisions 75/5/EEC of 27 November 1974 (3), 75/434/EEC of 8 July 1975 (4) and 76/482/EEC of 21 April 1976 (5) on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned provisions are consistent with the requirements and objectives of Directive 72/159/EEC and of Titles III and IV of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC notified by the Government of the United Kingdom on 22 May 1974 continue, having regard to the provisions notified on 22 June 1976 and 18 August 1976, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 3 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 128, 19.5.1975, p. 1. (3)OJ No L 2, 4.1.1975, p. 27. (4)OJ No L 192, 24.7.1975, p. 31. (5)OJ No L 188, 26.5.1976, p. 19.